EXHIBIT RESOURCE AMERICA, INC. LIST OF SUBSIDIARIES Resource Financial Fund Management, Inc. Coredo Capital Management, LLC Resource Banking Advisory & Management, Inc. Trapeza Capital Management, LLC Trapeza Manager, Inc. Trapeza Funding, LLC (1) Trapeza Funding II, LLC (1) Trapeza Funding III, LLC (1) Trapeza Funding IV, LLC (1) Trapeza Funding V, LLC (1) Trapeza TPS, LLC (1) Trapeza Management Group, LLC(2) Structured Finance Fund GP, LLC (1) Structured Finance Management, LLC (1) Ischus Capital Management, LLC Apidos Capital Management, LLC Resource Financial Institutions Group, Inc. Resource Credit Partners GP, Inc. Resource Credit Management, LLC Resource Capital Manager, Inc. Resource Financial Advisors, LLC RAI Ventures, Inc. Chadwick Securities, Inc. Resource Europe Management Limited Resource Capital Markets, Inc. Resource Capital Investor, Inc. RAI Acquisition Corp. Resource Leasing, Inc. FLI Holdings, Inc. LEAF Financial Corporation (8) LEAF Ventures, LLC (9) Merit Capital Manager, LLC Merit Capital Advance, LLC (10) LEAF Ventures II, LLC (11) Prompt Payment, LLC (12) LEAF Capital Management, Inc. Lease Equity Appreciation Fund I L.P. (13) LEAF Fund I, LLC Lease Equity Appreciation Fund II, L.P. (13) LEAF Fund II, LLC LEAF II B SPE, LLC LEAF II Receivables Funding, LLC LEAF Funding, Inc. Resource Capital Funding II, LLC LEAF Institutional Direct Management, LLC LEAF Commercial Finance Co., LLC LEAF Commercial Finance Fund, LLC Resource Asset Management, Inc. LEAF Asset Management, LLC LEAF Equipment Leasing Income Fund III, L.P. (10) LEAF Funding, LLC LEAF Capital Funding III, LLC LEAF Fund III, LLC LEAF III A SPE, LLC LEAF Equipment Finance Fund 4, L.P. Resource Real Estate Management, LLC Resource Real Estate Holdings, Inc. Resource Capital Partners, Inc. Resource Real Estate, Inc. Resource Capital Partners II, LLC Resource Real Estate Funding, Inc. RRE Leasco, LLC RRE Oak Park Leaseco, LLC (7) RRE Highland Lodge Leaseco, LLC Resource Real Estate Management, Inc. RRE D2R2 2007-1, LLC RRE HUD MF 2007, LLC (5) RRE Oakridge, LLC RRE Sky Harbor, LLC RRE River Oaks, LLC RRE Shoreline, LLC RRE Twyckenham, LLC RRE Windsor Square, LLC RRE Wyandotte, LLC RRE The Hills, LLC RRE VIP Borrower, LLC RRE VIP International Village, LLC RRE VIP Regency Park, LLC RRE VIP Participant, LLC RCP Westchase Wyndham Manager, LLC RCP Pear Tree Manager, LLC RCP Wind Tree Manager, LLC RCP Falls at Duraleigh Manager, Inc. RCP Sage Canyon Manager, Inc. RCP Cuestas Manager, Inc. RCP Chenal Brightwaters Manager, LLC RCP Holdco I Manager, Inc. RCP Reserves Manager, Inc. RCP Foxglove Manager, Inc. RCP Santa Fe Manager, Inc. RCP Regents Center Manager, Inc. RCP Highland Lodge Manager, Inc. RCP Grove Manager, LLC RCP Avalon Manager, Inc. RCP Howell Bridge Manager, Inc. RCP Heritage Lake Manager, LLC RCP Magnolia Manager, LLC RCP West Wind Manager, LLC RCP Ryan’s Crossing Manager, LLC RCP Memorial Tower Manager, LLC RCP Cypress Landing Manager, LLC Cypress Landing Partners, LLC RCP Island Tree Manager, LLC Island Tree Partners, LLC RCP Villas Manager, LLC RCP Coach Lantern Manager, LLC RCP Foxcroft Manager, LLC RCP Tamarlane Manager, LLC RCP Park Hill Manager, LLC RRE West Chase Wyndham TIC, LLC (7) RRE Chenal Brightwaters TIC, LLC (7) RRE Chenal Brightwaters Holdings, LLC (7) RRE Highland Lodge TIC, LLC (7) RRE Regents Center TIC, LLC (7) RRE Heritage Lake TIC, LLC (7) RRE Bentley Place TIC, LLC RRE Reserves TIC, LLC SR Fountains Holdings, LLC AR Real Estate Investors, LLC (6) AR Real Estate, GP LLC RCP Nittany Pointe Manager, Inc. RCP Chinoe Creek Manager, Inc. RCP Portland Courtyard Manager, Inc. RCP Albuquerque Manager, Inc. RCP Fountains GP, Inc. RRE Howell Bridge Holdings, LLC (7) RRE Bentley Place Holdings, LLC (7) RRE Reserves Holdings, LLC (7) RRE Reserves Holdco I, LLC (7) RRE Regents Center Holdings, LLC (7) RRE 1 Duraleigh Member, LLC (7) RRE 2 Duraleigh Member, LLC (7) RRE Avalon Member, LLC (7) RRE Avalon Holdings, LLC (7) RRE Funding I, LLC (7) RRE Magnolia Holdings, LLC (7) RRE West Wind Holdings, LLC (7) RRE Ryan’s Crossing Holdings, LLC (7) RRE Falls at Duraleigh Holdings, LLC (7) RRE Sage Canyon Holdings, LLC (7) RRE Cuestas Holdings, LLC (7) RRE Heritage Lake Holdings, LLC (7) RRE Hertage Lake TIC, LLC RRE Pear Tree Holdings, LLC (7) RRE Wind Tree Holdings, LLC (7) RRE Westchase Wyndham Holdings, LLC (7) RRE Funding II, LLC (7) RRE Villas Holdings, LLC RRE Memorial Towers Holdings, LLC RRE Coach Lantern Holdings, LLC RRE Foxcroft Holdings, LLC Foxcroft South Owners Association Foxcroft North Owners Association RRE Tamarlane Holdings, LLC RRE Park Hill Holdings, LLC RRE Bentley Place Holdco I, LLC (7) Resource RSI Phase I, LLC Resource RSI Phase II, LLC Press Building, LLC (4) Resource Programs, Inc. (3) RCP Financial, LLC (3) Resource Properties VIII, Inc. (3) Resource Properties XIV, Inc. (3) Resource Properties XVII (3) Resource Properties XXIV, Inc. (3) Resource Properties XXV, Inc. (3) Resource Properties XXVI, Inc. (3) Resource Properties XXX, Inc. (3) Resource Properties XXXI (3) Resource Properties XXXIII, Inc. (3) Resource Properties XXXV, Inc. (3) Resource Properties XL, Inc. (3) Resource Properties XLI, Inc. (3) Resource Properties XLVII, Inc. (3) Resource Properties XLIX, Inc. (3) Resource Properties 54, Inc. (3) Chesterfield Mortgage Investors, Inc. (3) Resource Commercial Mortgages, Inc. (3) Resource Housing Investors I, Inc. (3) Resource Housing Investors II, Inc. (3) Resource Housing Investors III, Inc. (3) Resource Housing Investors IV, Inc. (3) Resource Rittenhouse, Inc. (3) (1) 50% owned by Resource Financial Fund Management, Inc. (2) 33.33% owned by Resource Financial Fund Management, Inc. (3) Resource America, Inc. currently owns 24 separate subsidiaries formerly held by Resource Properties, Inc.,which merged as of June 29, 2005 into Resource America, Inc. each of which owns, or held in the past, a separate loan asset (the “Real Estate Subsidiaries”). (4) 25% owned by Resource America, Inc. (5) 5% owned by RRE D2R2 2007, LLC. (6) 10% owned by Resource America, Inc. (7) Resource America sponsored real estate funds own 29 separate LLCs (the “Real Estate Fund Subsidiaries”).The general partner of these funds is Resource Capital Partners Inc (8) 85% owned by Resource Leasing, Inc. (9) 92% owned by Leaf Financial Corp. (10) 90% owned by Leaf Financial Corp. (11) 80% owned by Leaf Ventures II, LLC. (12) 1% owned by general partners of fund. (13) LEAF Asset Management LLC owns a 1% GP interest and an LP interest.
